*479The following opinion was filed October 27, 1925:
Crownhart, J.
(dissenting). By ch. 599, Laws 1913, the following provision was inserted in the compensation act:
“On and after September 1, 1913, every employer of four or more employees in a common employment shall be deemed to have elected to accept the provisions of sections 2394 — 3 to 2394 — 31, inclusive, unless prior to that date such employer shall have filed with the industrial commission a notice in writing to the effect that he elects not to accept the provisions hereof.”
This provision was construed in Kelley v. Haylock, 163 Wis. 326, 157 N. W. 1094, to mean that every employer customarily or ordinarily having four or more employees in common employment shall be deemed to have elected to accept the provisions of the compensation act. At the very next session following the decision in Kelley v. Haylock, supra, the legislature amended such provision of the compensation act to read as follows:
“If any employer shall at any time after August 31, 1917, have three or more employees in a common employment he shall be deemed to have elected to accept the provisions of sections 2394 — 3 to 2394 — 31, inclusive, unless prior to that date such employer shall have filed with the industrial commission a notice in writing to the effect that he elects not to accept the provisions hereof.”
It will be seen that the legislature ex industria attempted to escape the construction placed upon this section of the law by this court in the case of Kelley v. Haylock, supra. It used language that is plain and unequivocal. It said that if an employer should have at any time three or more persons in his employment, he would be deemed to have elected to come under the act, unless prior to that time he filed an election not to come under the act. It is within *480the power of the legislature to determine public policy. It is not for the court to determine the wisdom of that policy (Application of Bentine, 181 Wis. 579, 583, 196 N. W. 213), but if it were, I think the legislature wisely provided a definite and plain rule whereby both employer and employee might know with certainty whether or not they were under the compensation act. If an employer is not under the act he is subject to the common-law rule as to negligence, and may be mulcted in very heavy damages in case of injury to an employee through his negligence. The whole history of the compensation act discloses the intent on the part of the legislature to change the old common-law rules in personal injury actions to the more enlightened and equitable rules of the compensation act. However, the employer who desires to retain the old, harsh, archaic rules, of the common law, as applied to personal injuries to his employees, may do so by filing his election not to come under the act. But if he does not file such election, it is neither absurd nor unreasonable for the legislature to say to him that he shall be deemed to have elected to come under the áct whenever he shall employ three or more persons at any time. The rule laid down in Kelley v. Haylock, supra, was very difficult, if not impossible, of administration. Suppose an employer employing three or more persons, one of whom should be injured on the first day óf his employment; he is either under the compensation act or under the rules of the common law. How is the employee to find out which ? How is the Industrial Commission to determine which rule applies ? Under the construction of this court, if the employer should continue for a year to employ three or more men, then it would appear that he customarily or ordinarily employed three or more men, and the act would apply. But must the employee wait a year before he is able to find out whether or not he is under the compensation act ? I have no doubt that the legislature understood exactly what it was doing when it amended the law and provided that the em*481ployer should be deemed to have elected to come under the act when he employed three men at any time.
It' seems to me that' the language employed by the legislature to declare the employer under the compensation act, who should not have elected otherwise, at any time he should employ three or more persons, is as plain as the English language can make it. It is the universal rule of statutory construction that plain and unambiguous language is not subject to construction by the courts. Construction may be resorted to only when ambiguity exists. Rusk Farm D. Dist. v. Industrial Comm. 186 Wis. 232, 234, 202 N. W. 204; Wisconsin P. S. Co. v. Railroad Comm. 185 Wis. 536, 544, 201 N. W. 977.
It seems to me that, because to give the language of the act its plain and obvious meaning may work a hardship in some cases, the court warps the plain and unambiguous significance of simple words to mean the exact opposite of the legislative intent. This language has béen interpreted and enforced by the Industrial Commission as in this case, for more than seven years, without any stich complaint.
By reference to the public bulletins of the Industrial Commission, circulated free to employers and employees, it will be seen that immediately after the amendment of 1917 the Commission called specific attention of employers to the amendment and its purpose to change the rule laid down in Kelley v. Haylock, supra, as follows:
“In the case of Kelley v. Haylock, 163 Wis. 326, 157 N. W. 1094, the supreme court held that' an employer must usually have four or more persons in common employment in order to subject himself, automatically, to the compensation act. This amendment has the effect of not only subjecting an employer of three or more to the act, but doing so regardless of the period of employment, unless he has previously elected otherwise.” (Bulletin of Industrial Commission, issued September 1, 1917, p. 4.)
Bulletins were issued in 1919, 1921, and 1923, in each of which the Commission reiterated its. interpretation in *482plain and simple language. A ruling of a department having the enforcement of a law, acquiesced in for a long time, will be given effect by courts unless plainly erroneous. State ex rel. Board of Regents v. Zimmerman, 183 Wis. 132, 197 N. W. 823. The construction placed upon a statute by the proper state officers is of great weight and is oftentimes decisive. State v. Johnson, 186 Wis. 59, 68, 202 N. W. 319.
In this case the employer does not complain that he did not understand the law as interpreted by the Commission. On the contrary, it is obvious that he did so understand it and resorted to a palpable subterfuge to escape its effect, instead of complying with the act by filing his election not to come under it. In other words, he attempted to reserve to himself the unlawful advantage of electing after the accident which position would be preferable for him to assume. This he did, and in this he has this court’s approval. I think the decision is wrong. I agree with the construction of the act given by the Industrial Commission and the learned circuit judge.
I therefore respectfully dissent.